Citation Nr: 0513180	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for psoriatic arthritis, 
currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1982 to February 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1998, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for 
esophageal varices as secondary to the veteran's service-
connected hepatitis C, and increased the rating for the 
combined disorder from 10 percent to 30 percent disabling, 
effective from February 7, 1997.  The RO also confirmed a 
previously assigned 40 percent rating for psoriatic 
arthritis.  

The Board remanded the claims for additional development in 
October 2003.  In a decision of December 2004, the RO granted 
in full the claim for an earlier effective date for increased 
compensation for chronic liver disease due to hepatitis C.  
The remaining issue on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran's representative has requested that the case be 
remanded for the purpose of affording the veteran an 
examination to determine the current severity of the 
veteran's psoriatic arthritis.  The representative asserts 
that the most recent examination which was conducted is too 
old to allow proper evaluation of the claim for an increased 
rating.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the increased rating claim.  The VCAA 
requires that VA afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The Board finds that another VA examination is required for 
proper evaluation of the claim for a higher rating for 
psoriatic arthritis as the most recent examination was 
conducted almost five years ago in August 2000.  That 
examination is, as was noted by the veteran's representative, 
too old to allow proper evaluation of the current severity of 
the disorder.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for the 
service-connected psoriatic arthritis for 
which he seeks and increased rating.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
psoriatic arthritis.  Any appropriate X-
rays or other studies should be performed 
and the interpretations should be 
associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected disorder in 
detail.  The report should contain all 
information necessary to rate the 
disorder by analogy to rheumatoid 
arthritis under Diagnostic Codes 5002 and 
5009.  The examiner should specify the 
severity of any symptoms of an "active 
process" such as impairment of health or 
incapacitating exacerbations.  The 
examiner should also indicate the 
severity of any chronic residuals such as 
limitation of motion.  For each affected 
joint, the examiner should state the 
range of motion, in degrees, noting the 
normal range of motion.  The examiner 
should identify the limitations on 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joints exhibit weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




